UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENTREPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 8, 2007 STERLING CONSTRUCTION COMPANY, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-31993 (Commission File Number) 25-1655321 (IRS Employer Identification Number) 20810 Fernbush Lane Houston, Texas77073 (Address of principal executive offices) (281) 821-9091 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 8, 2007, Sterling Construction Company, Inc. (the "Company") issued a press release announcing operating results for its third quarter and nine months ended September 30, 2007. In accordance with General Instruction B.2. of Form 8-K, the press release shall not be deemed "filed" for the purposes of Section 18 of the Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall such information and exhibit be deemed incorporated by reference into any filing under the Securities Exchange Act or under the Securities Act of 1933 except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits Exhibits Exhibit No. Description 99.1 Press Release issued November 8, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sterling Construction Company, Inc. Dated:November 8, 2007 By: /s/James H. Allen, Jr. James H. Allen, Jr. Senior Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1* Press Release issued November 8, 2007. * Filed herewith
